United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
DEPARTMENT OF THE NAVY, PUBLIC
WORKS CENTER, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0739
Issued: June 6, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 14, 2017 appellant filed a timely appeal from a January 30, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision dated June 24, 2015, to the filing of this appeal, pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
On appeal appellant asserts that she was not aware that a reduction in her compensation
would be permanent when she assisted an elderly neighbor with paying his bills and acting as his
power-of-attorney after he was admitted to a nursing home facility. She contends that she was
not aware that a time element was involved when she agreed to help her neighbor.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the prior decision are incorporated herein by reference. The facts relevant to the instant appeal
are set forth.
OWCP accepted that on May 2, 1978 appellant, then a 41-year-old warehouseman,
sustained a back sprain and exacerbation of preexisting congenital lumbar spondylosis without
myelopathy as a result of picking up a box of paper in the performance of duty. She stopped
work on May 3, 1978 and returned to work on August 1, 1978. Appellant stopped work again on
February 5, 1979 and has not returned to work at the employing establishment. She underwent
authorized lumbosacral fusion on July 24, 1979.3 OWCP paid medical benefits and wage-loss
compensation.
In an April 17, 2012 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective May 5, 2012. It found that the weight of the medical evidence
rested with the February 27, 2012 medical opinions of Dr. Jonathan D. Black, a Board-certified
orthopedic surgeon and OWCP referral physician, that appellant’s accepted lumbar strain had
resolved, her spondylolisthesis had been successfully surgically treated, and she could perform
sedentary work duties with restrictions related to her nonwork-related conditions.
Appellant requested an oral hearing, which was held on April 10, 2013.
In a decision dated June 12, 2013, an OWCP hearing representative affirmed the
April 17, 2012 decision. He found that the medical opinion of Dr. J. Mandume Kerina, an
attending Board-certified orthopedic surgeon, that appellant continued to be disabled due to her
accepted work condition of exacerbation of preexisting congenital lumbar spondylosis without
myelopathy, was insufficient to outweigh Dr. Black’s opinion. The hearing representative noted
that his opinion was not based on a thorough review of the medical record and was not supported
by objective findings and adequate medical rationale.
Appellant requested reconsideration on April 7, 2014.
By decision dated May 2, 2014, OWCP denied modification of its termination decision.
It found that Dr. Kerina’s March 31, 2014 report was not sufficiently rationalized to outweigh
the weight accorded to Dr. Black’s report or to create a conflict in the medical opinion evidence.
On May 21, 2014 appellant, through counsel, filed an appeal before the Board. In a
decision dated November 25, 2014, the Board reversed OWCP’s termination of appellant’s
compensation finding that a conflict existed in the medical opinion evidence between Drs. Black
2

Docket No. 14-1304 (issued November 25, 2014).

3

On January 5, 1982 appellant was involved in a nonwork-related motor vehicle accident. She was hospitalized
from January 5 to 18, 1982 for recurrent lumbar disc syndrome. In January 1993 appellant sustained a back injury
while getting into her car. She was unable to walk for six days. On February 19, 1983 appellant’s legs gave out as
she got up from a seated position and fell to the ground. She was unable to walk for several days. In
December 1984 appellant reinjured her back in a second nonwork-related motor vehicle accident.

2

and Kerina as to whether appellant had continuing residuals and disability causally related to her
accepted May 2, 1978 employment injuries.
Appellant signed a Form EN1032 on February 12, 2015 indicating that she had received
$200.00 a week since December 2013 from her incapacitated 93-year-old neighbor. She related
that he had appointed her power-of-attorney. Appellant paid her neighbor’s bills and was the
contact person for his nursing home. She noted that she would continue to receive payments
from him until his death.
In a June 24, 2015 decision, OWCP reduced appellant’s wage-loss compensation
effective December 1, 2013 based on its finding that her actual wages as a caretaker of $200.00
per week fairly and reasonably represented her wage-earning capacity. It noted that, because she
had shown the ability to perform the duties of the position for 60 days, the position was
considered suitable to her partially disabled condition. OWCP then applied the Shadrick formula
to calculate appellant’s loss of wage-earning capacity (LWEC).4 This calculation showed that,
effective December 1, 2013, she had a 29 percent wage-earning capacity. The payment of wageloss compensation every four weeks was reduced to $1,467.00.
In letters dated March 29 and June 26, 2016, appellant informed OWCP that her neighbor
died on March 3, 2016 and as of that date, she no longer received any remuneration from him or
his estate. She requested a review of her status. In response to these letters, OWCP, on
December 6, 2016, informed appellant that her compensation benefits had been restored and no
further action was necessary on her part.
On January 10, 2017 OWCP further advised appellant that its LWEC determination was
not automatically canceled because her neighbor had died. It advised that the decision was
permanent and instructed her to exercise the appeal rights that accompanied her decision.
In an appeal request form dated January 13, 2017, received on January 17, 2017,
appellant, through a checkmark, requested reconsideration.
By decision dated January 30, 2017, OWCP denied appellant’s January 13, 2017
reconsideration request because it was untimely filed and failed to demonstrate clear evidence of
error.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.5 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6 Section 10.511 of OWCP regulations provide that
if a formal LWEC decision has been issued, the rating is left in place until that determination is
4

Albert C. Shadrick, 5 ECAB 376 (1953).

5

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

6

Sharon C. Clement, 55 ECAB 552 (2004).

3

modified by OWCP. Modification is only warranted where the party seeking modification
establishes a material change in the nature and extent of the injury-related condition, the
employee has been retrained or otherwise vocationally rehabilitated, or the original
determination was, in fact, erroneous.7 The burden of proof is on the party attempting to show a
modification of the wage-earning capacity determination.8 In addition, Chapter 2.1501 of
OWCP procedures contains provisions regarding the modification of a formal LWEC.9
ANALYSIS
The Board finds that the case is not in posture for decision. In a decision dated June 24,
2015, OWCP reduced appellant’s compensation effective December 1, 2013 based on its finding
that her actual wages as a caretaker fairly and reasonably represented her wage-earning capacity.
On January 13, 2017 appellant requested reconsideration because her neighbor had died and she
would no longer receive the additional compensation.
It is well established that a claimant may request a modification of a wage-earning
capacity if there is a material change in the nature and extent of an injury-related condition, or a
showing that the original determination was, in fact, erroneous.10 Although appellant indicated
with a checkmark on her January 13, 2017 appeal request form that she was requesting
reconsideration, she was in essence requesting a modification in her wage-earning capacity
determination. The Board finds that the January 13, 2017 appeal request form from appellant
constituted a request for modification of the June 24, 2015 LWEC determination.11 The Board
has held that, when an LWEC determination has been issued and appellant submits evidence
with respect to one of the criteria for modification, OWCP must evaluate the evidence to
determine if modification of wage-earning capacity is warranted.12 In its January 30, 2017
decision, however, OWCP evaluated her request under the clear evidence of error standard
applicable to untimely requests for reconsideration. The Board consequently remands the case to
OWCP for proper adjudication, to be followed by a de novo decision.
CONCLUSION
The Board finds that OWCP should have adjudicated appellant’s January 13, 2017
request for reconsideration under the modification of LWEC standard.

7

20 C.F.R. § 10.511.

8

See Stanley B. Plotkin, 51 ECAB 700 (2000).

9

Federal (FECA) Procedure Manual, Chapter 2 -- Claims, Modification of Loss of Wage-Earning Capacity,
Chapter 2.1501 (June 2013).
10

20 C.F.R. § 10.511; see P.C., 58 ECAB 405 (2007).

11

See A.C., Docket No.15-710 (issued June 5, 2015); E.L., Docket No. 14-1434 (issued March 18, 2015); M.N.,
Docket No. 10-51 (issued July 8, 2010).
12

See W.W., Docket No. 09-1934 (issued February 24, 2010).

4

ORDER
IT IS HEREBY ORDERED THAT the January 30, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 6, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

